Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 1 of 33 PageID #: 1121




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   In re DaVITA, INC. STOCKHOLDER               )
   DERIVATIVE LITIGATION                        )
                                                )      Case No. 1:17-cv-00152-MPT
                                                )
   This Document Relates To:                    )
                                                )
           ALL ACTIONS.                         )
                                                )

                               STIPULATION OF SETTLEMENT

           This Stipulation of Settlement, dated October 23, 2020 (“Stipulation” or

   “Settlement”), is made and entered into by and among the following parties, and by and

   through their respective counsel: (i) Lead Plaintiff City of Warren Police and Fire

   Retirement System (the “City of Warren P & F”), in the action captioned In re DaVita, Inc.

   Stockholder Derivative Litigation, Civil Action No. 1:17-cv-00152-MPT (the “Action”) (on

   behalf of itself and derivatively on behalf of DaVita, Inc. (“DaVita” or the “Company”));

   (ii) Defendants Kent J. Thiry, Pamela M. Arway, Charles G. Berg, Carol Anthony “John”

   Davidson, Barbara J. Desoer, Paul J. Diaz, Peter T. Grauer, John M. Nehra, William L.

   Roper, Roger J. Valine, Robert J. Margolis, Garry E. Menzel, and James K. Hilger (together,

   “Settling Defendants”); and (iii) Nominal Party DaVita (together, the “Settling Parties”).

   The Stipulation is intended by the Settling Parties to fully, finally and forever resolve,

   discharge and settle the Released Claims (as defined below) upon Court approval and subject

   to the terms and conditions hereof.

   I.      BRIEF OVERVIEW OF THE ACTION

           A.          Commencement and Consolidation of the Action

           Beginning on February 10, 2017, Plaintiffs City of Warren Police and Fire

   Retirement System and Charles Blackburn filed shareholder derivative actions on behalf of

                                              -1-
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 2 of 33 PageID #: 1122




   DaVita for violations of §14(a) of the Securities Exchange Act of 1934, breach of fiduciary

   duty and other relief in the United States District Court for the District of Delaware.

           On August 15, 2017, the Court, the Honorable Chief Magistrate Judge Mary Pat

   Thynge presiding, consolidated the actions. On the same date, the Court appointed City of

   Warren Police and Fire Retirement System as Lead Plaintiff, Robbins Geller Rudman &

   Dowd LLP was appointed Lead Counsel, and Andrews & Springer LLC as Delaware

   counsel.

           On September 29, 2017, Lead Plaintiff filed the operative Consolidated Complaint.

   The Consolidated Complaint asserts claims against Defendants for breaches of fiduciary

   duties, unjust enrichment, corporate waste and violations of §14(a) of the Securities

   Exchange Act of 1934. Verified Consolidated Shareholder Derivative Complaint filed on

   September 29, 2017 ( D.I. 13) at ¶1. It further alleges that a pre-suit demand upon the

   DaVita Board is unnecessary because a majority of the directors: (i) consciously

   implemented a system designed to game the Affordable Care Act (“ACA”) by improperly

   steering end stage renal disease (“ESRD”) patients to private insurance in order to boost

   profits and hide their scheme from shareholders, both of which are not protected conduct

   under the business judgment rule; and (ii) face a substantial likelihood of liability for

   consciously allowing these practices to persist. Id.

           B.          Defendants’ Motion to Stay and Motion to Dismiss

           On December 18, 2017, Defendants moved to dismiss the Consolidated Complaint

   for failure to sufficiently plead demand futility and separately moved to stay the consolidated

   actions pending the outcome of the motions to dismiss the related Securities Class Action

   pending in the United States District Court for the District of Colorado. D.I. 20-25; see also



                                                -2-
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 3 of 33 PageID #: 1123




   Peace Officers’ Annuity and Benefit Fund of Ga. v. DaVita Inc. et al., No. 1:17-cv-00304-

   WJM-MJW (D. Co.).

           Lead Plaintiff opposed each motion on March 9, 2018. D.I. 27. Lead Plaintiff

   additionally moved to strike materials attached to and discussed in Defendants’

   memorandum of law in support of the motion to dismiss. D.I.’s 28-29. Defendants filed a

   reply in support of their motion to dismiss on May 4, 2018. D.I.’s 33-34. Defendants also

   separately filed an opposition to Lead Plaintiff’s motion to strike. On June 25, 2018, the

   Court granted the motion to stay, which continued through status conferences on

   November 1, 2018 and January 7, 2019. D.I.’s 37, 44. On January 7, 2019, with no decision

   yet issued in the Securities Class Action, the Court ordered the parties to submit a joint

   proposed scheduling order, which the parties did on February 8, 2019. D.I. 47. The Court

   ordered the scheduling order into effect on February 28, 2019. D.I. 48.

           On April 25, 2019, this Court denied Defendants’ motion to dismiss the derivative

   claims. D.I. 50.

           On May 28, 2019, Defendants and DaVita answered the Consolidated Complaint

   (D.I. 51, 52), and on June 12, 2019, the parties made their initial disclosures under Federal

   Rule of Civil Procedure 26(a)(l). See D.I.’s 53, 53-55. On August 16, 2019, the Court

   entered an updated scheduling order setting a fact discovery cutoff of July 24, 2020, an

   expert discovery cutoff of October 30, 2020, and a trial date of October 4, 2021. See D.I. 62.

   In light of the impact of the COVID-19 pandemic and a ransom-ware attack on one of

   Defendants’ discovery vendors, on May 12, 2020, the Court entered a further updated

   scheduling order setting the fact discovery cutoff of October 22, 2020, expert discovery

   cutoff of February 9, 2021, and a trial date to be determined after a decision is rendered on

   the case dispositive motions. See D.I. 76.

                                                -3-
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 4 of 33 PageID #: 1124




           C.          Discovery

           On July 26, 2019, the Court conducted a scheduling teleconference, and on August

   16, 2019, issued a Scheduling Order establishing a pre-trial schedule. D.I. 62. Thereafter,

   the parties began to engage in an extensive discovery process.

           As discovery progressed, Lead Plaintiff served written discovery on Defendants and

   issued subpoenas to third-parties. As of today, Defendants have produced and Lead Plaintiff

   has reviewed and analyzed over 800,000 pages of documents.

           D.          Settlement Negotiations

           In the fall of 2019, the parties agreed to participate in a private mediation before the

   Honorable Layn R. Phillips (“Judge Phillips”), United States District Judge (Ret.). The

   parties then participated in an in-person mediation session before Judge Phillips on

   September 25, 2019. The September 2019 mediation was unsuccessful.

           While the parties pushed forward with the litigation and discovery, the Settling

   Parties continued to talk about resolution with the help of Judge Phillips. After additional

   months of discovery, the Settling Parties engaged in a second mediation session with Judge

   Phillips on June 27, 2020. While the Settling Parties did not reach an agreement to settle the

   Action at that session, the Settling Parties continued negotiations with the assistance of Judge

   Phillips in parallel with ongoing discovery.

           Ultimately, these efforts culminated with the Settling Parties accepting a mediators’

   proposal on July 15, 2020. The settlement terms include a $50 million payment to the

   Company on behalf of the Individual Defendants and the Company agreeing to adopt certain

   Corporate Governance Policies set forth in ¶2.4 herein, subject to Court approval.




                                                 -4-
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 5 of 33 PageID #: 1125




           E.          Approval of the Settlement by the DaVita Board

           On October 20, 2020, the DaVita Board, exercising its business judgment,

   unanimously approved the Settlement and each of its terms as providing a substantial benefit

   to the Company and, thus, being in the best interest of DaVita and its stockholders.

   II.     CLAIMS OF LEAD PLAINTIFF AND BENEFITS OF
           SETTLEMENT

           Lead Plaintiff and its counsel believe the claims asserted in the Action have merit.

   However, Lead Plaintiff and its counsel recognize and acknowledge the expense and length

   of continued proceedings necessary to prosecute the Action against the Settling Defendants

   through trial and potential appeals. Lead Plaintiff and its counsel also have taken into

   account the uncertain outcome and the risk of any litigation, especially in a complex action

   such as this one, as well as the difficulties and delays inherent in such litigation. Lead

   Plaintiff and its counsel also are mindful of the inherent problems of proof of, and possible

   defenses to, the claims asserted in the Action. Based on their evaluation, Lead Plaintiff and

   its counsel believe that the Settlement set forth in this Stipulation is in the best interests of

   DaVita and its stockholders.

   III.    THE SETTLING DEFENDANTS’ DENIALS OF WRONGDOING
           AND LIABILITY

           The Settling Defendants have denied and continue to deny each and every one of the

   claims and contentions alleged by Plaintiffs in the Action. Each of the Settling Defendants

   expressly has denied and continues to deny any and all allegations of fault, wrongdoing,

   liability or damages whatsoever. Settling Defendants expressly deny that Plaintiffs have

   asserted any valid claims as to any of them and expressly deny claims as to any of them

   arising out of, based upon or related to any of the conduct, statements, acts or omissions

   alleged, or that could have been alleged, in the Action. Without limiting the foregoing, the

                                                 -5-
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 6 of 33 PageID #: 1126




   Settling Defendants have denied and continue to deny, among other things, that they

   breached their fiduciary duties or any other duty owed to DaVita or its stockholders, or that

   Plaintiffs, DaVita, or its stockholders suffered any damage or were harmed as a result of any

   conduct alleged in the Action or otherwise. The Settling Defendants have further asserted

   and continue to assert that at all relevant times, their conduct was proper and in compliance

   with all applicable provisions of law and believe the evidence developed to date supports

   their position that they acted in good faith and in a manner they reasonably believed to be in

   the best interests of DaVita and its stockholders and that the Action is without merit. In

   addition, Settling Defendants maintain that they have meritorious defenses to all claims

   alleged in the Action and that DaVita’s existing corporate governance policies were not

   deficient.

           Nonetheless, the Settling Defendants also have taken into account the expense,

   uncertainty and risks inherent in any litigation, especially in a complex case like the Action.

   Therefore, the Settling Defendants have determined that it is desirable and beneficial that the

   Action, and all of the Settling Parties’ disputes related thereto, be fully and finally settled in

   the manner and upon the terms and conditions set forth in this Stipulation. For the avoidance

   of doubt, Settling Defendants are entering into this Stipulation solely to eliminate the

   uncertainty, burden and expense of further protracted litigation. Pursuant to the terms set

   forth below, this Stipulation (including all of the Exhibits hereto) shall in no event be

   construed as or deemed to be evidence of an admission or concession on the part of any of

   the Settling Defendants with respect to any claim or any allegation of any fault, liability,

   wrongdoing, or damage whatsoever, or any infirmity in the defenses that Settling Defendants

   have, or could have, asserted.



                                                 -6-
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 7 of 33 PageID #: 1127




   IV.     TERMS OF STIPULATION AND AGREEMENT OF
           SETTLEMENT

           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

   among the Lead Plaintiff (for itself and derivatively on behalf of DaVita), the Settling

   Defendants, and DaVita, by and through their respective undersigned attorneys and subject

   to the approval of the Court pursuant to Federal Rule of Civil Procedure 23.1(c) that in

   exchange for the consideration set forth below, the Action and Released Claims shall be

   fully, finally and forever compromised, settled, discharged, relinquished and released, and

   the Action shall be dismissed with prejudice as to the Settling Defendants, upon and subject

   to the following terms and conditions:

           1.          Definitions

           As used in this Stipulation the following terms have the meanings specified below:

           1.1         “Action” means, collectively, the consolidated shareholder derivative action

   pending in the United States District Court for the District of Delaware under the caption In

   re DaVita, Inc. Stockholder Derivative Litigation, Civil Action No. 1:17-cv-00152-MPT,

   pending for all purposes before the Honorable Chief Magistrate Judge Mary Pat Thynge.

           1.2         “DaVita” means DaVita, Inc., including, but not limited to, its predecessors,

   successors, subsidiaries, affiliates, divisions, and assigns.

           1.3         “Court” means the United States District Court for the District of Delaware.

           1.4         “Effective Date” means the first date by which all of the events and

   conditions specified in ¶6.1 of this Stipulation have been met and have occurred.

           1.5         “Final” means the time when the Judgment has not been reversed, vacated, or

   modified in any way and is no longer subject to appellate review, either because of

   disposition on appeal and conclusion of the appellate process or because of passage, without

   action, of time for seeking appellate review. More specifically, it is that situation when:
                                              -7-
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 8 of 33 PageID #: 1128




   (1) the time to file a motion to alter or amend the Judgment under Federal Rule of Civil

   Procedure 59(e) has passed without any such motion having been filed; (2) either no appeal

   has been filed and the time has passed for any notice of appeal to be timely filed in the

   Action; (3) an appeal has been filed and the court(s) of appeal has/have either affirmed the

   Judgment or dismissed that appeal and the time for any reconsideration or further appellate

   review has passed and the appellate court mandate(s) has/have issued; or (4) a higher court

   has granted further appellate review and that court has either affirmed the underlying

   Judgment or affirmed the court of appeal’s decision affirming the Judgment or dismissing

   the appeal.

             1.6       “Final Approval Order” means the Order Approving Derivative Settlement

   and Order of Dismissal with Prejudice, substantially in the form attached as Exhibit B hereto.

             1.7       “Judgment” means the judgment to be rendered by the Court in the Action

   upon its final approval of the Settlement, substantially in the form attached as Exhibit C

   hereto.

             1.8       “Lead Plaintiff” means the City of Warren Police and Fire Retirement

   System.

             1.9       “Lead Plaintiff’s Counsel” means the law firm of Robbins Geller Rudman &

   Dowd LLP and any of its members, partners, associates and/or employees.

             1.10      “Person” means an individual, corporation, limited liability company,

   professional corporation, limited liability partnership, partnership, limited partnership,

   association, joint venture, joint stock company, estate, legal representative, trust,

   unincorporated association, government or any political subdivision or agency thereof, and

   any business or legal entity, and each of their spouses, domestic partners, heirs, predecessors,

   successors, representatives, assigns, or assignees.

                                                 -8-
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 9 of 33 PageID #: 1129




           1.11        “Plaintiffs’ Counsel” means collectively Lead Plaintiff’s Counsel and

   Andrews & Springer LLC and any attorney or firm who has appeared in the Action on behalf

   of any of the Plaintiffs.

           1.12        “Related Parties” means (i) as to DaVita, each of its parents, subsidiaries and

   affiliates, and each of their respective past or present directors, officers, managers,

   employees, partners, agents, affiliates, attorneys, advisors, members, accountants, auditors,

   banks, insurers, co-insurers, re-insurers, consultants, experts, successors, subsidiaries,

   divisions, joint ventures, assigns, general or limited partners or partnerships, limited liability

   companies, and any entity in which DaVita has a controlling interest, and (ii) as to the

   Settling Defendants, (1) each spouse, domestic partner, immediate family member, heir,

   executor, estate, administrator, agent, attorney, accountant, auditor, bank, insurer, co-insurer,

   re-insurer, advisor, consultant, or expert, of any of them in their capacity as such, (2) any

   trust in respect of which any Settling Defendant, or any spouse or family member thereof

   serves as a settlor, beneficiary or trustee, and (3) any entity in which a Settling Defendant, or

   any spouse or immediate family member thereof, holds a controlling interest or for which a

   Settling Defendant has served as an employee, director, officer, managing director, advisor,

   general partner, limited partner, or member and any collective investment vehicle which is

   advised or managed by any of them and the legal or personal representatives of the

   foregoing, in their capacities as such.

           1.13        “Released Claims” means all claims, demands, rights, duties, controversies,

   obligations, actions, debts, sums of money, suits, contracts, agreements, promises, damages,

   losses, judgments, liabilities, allegations, arguments, causes of action and claims for relief of

   every nature and description whatsoever, known or unknown (as set forth below), whether

   arising under federal, state, local, common, statutory, administrative or foreign law, or any

                                                    -9-
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 10 of 33 PageID #: 1130




   other rule or regulation, at law or in equity, whether fixed or contingent, whether accrued or

   unaccrued, whether liquidated or unliquidated, whether matured or unmatured, that have

   been, and could have been, asserted in the Action or could have been asserted in any forum

   by Lead Plaintiff, DaVita, or any DaVita stockholder derivatively on behalf of DaVita

   against the Settling Defendants, based on the Settling Defendants’ acts and/or omissions in

   connection with, arising out of, or relating to, the allegations, facts, transactions, events,

   matters, occurrences, acts, disclosures, statements, occurrences, representations or omissions

   or failures to act related to DaVita’s relationship with and contributions to the American

   Kidney Fund (“AKF”) and its policies and procedures regarding educating ESRD patients

   about charitable assistance from the AKF in the payment of insurance premiums that Lead

   Plaintiff alleges breached the Settling Defendants’ fiduciary duties and violated certain

   federal laws through and including the date of execution of this Stipulation. For the

   avoidance of doubt, the Released Claims shall not include the Securities Class Action

   pending in the United States District Court for the District of Colorado captioned Peace

   Officers’ Annuity and Benefit Fund of Ga. v. DaVita Inc. et al., No. 1:17-cv-00304-WJM-

   MJW (D. Co.).

           1.14        “Released Persons” means the Settling Defendants, DaVita and their

   respective Related Parties.

           1.15        “Settlement” means this agreement.

           1.16        “Settling Defendants” means Kent J. Thiry, Pamela M. Arway, Charles G.

   Berg, Carol Anthony “John” Davidson, Barbara J. Desoer, Paul J. Diaz, Peter T. Grauer,

   John M. Nehra, William L. Roper, Roger J. Valine, Robert J. Margolis, Garry E. Menzel,

   and James K. Hilger.



                                                - 10 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 11 of 33 PageID #: 1131




           1.17        “Settling Parties” means, collectively, each of the Lead Plaintiff, the Settling

   Defendants and DaVita.

           1.18        “Stipulation” means this agreement.

           1.19        “Unknown Claims” means any Released Claims which Lead Plaintiff, DaVita

   or a DaVita stockholder does not know or suspect to exist in his, her or its favor at the time

   of the release such claims against the Released Persons, including claims which, if known by

   him, her or it, might have affected his, her or its settlement with, and release of the Released

   Persons, or might have affected his, her or its decision(s) with respect to the Settlement,

   including, but not limited to, whether or not to object to this Settlement or to the release of

   any Released Claims. With respect to any and all Released Claims, the Settling Parties

   stipulate and agree that, upon the Effective Date, Plaintiffs, DaVita, and its stockholders

   shall be deemed to have, and by operation of the Judgment shall have, expressly waived, the

   provisions, rights and benefits of California Civil Code §1542, which provides:

                A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
           THAT THE CREDITOR OR RELEASING PARTY DOES NOT
           KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
           TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY
           HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR
           HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

   Further, the Settling Parties stipulate and agree that, upon the Effective Date, each of the

   Released Persons also shall expressly waive, and by operation of the Judgment shall have

   expressly waived any and all provisions, rights and benefits conferred by any law of any

   jurisdiction or any state or territory of the United States, or principle of common law, which

   is similar, comparable or equivalent to California Civil Code §1542. Lead Plaintiff, DaVita

   and each DaVita stockholder may hereafter discover facts in addition or different from those

   which he, she, it or their counsel now knows or believes to be true with respect to the subject


                                                    - 11 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 12 of 33 PageID #: 1132




   matter of the Released Claims, but the Lead Plaintiff, DaVita and each DaVita stockholder

   derivatively on behalf of DaVita, upon the Effective Date, shall be deemed to have, and by

   the operation of the Judgment shall have fully, finally and forever settled and released all

   Released Claims, known or unknown, suspected or unsuspected, contingent or non-

   contingent, whether or not concealed or hidden, which now exist, or heretofore have existed

   upon any theory of law or equity now existing or coming into existence in the future,

   including, but not limited to, conduct which is negligent, intentional, with or without malice,

   or a breach of any duty, law or rule, without regard to the subsequent discovery or existence

   of such different or additional facts. The Settling Parties acknowledge, and the DaVita

   stockholders shall be deemed by operation of the Judgment to have acknowledged, that the

   foregoing waiver was separately bargained for and is a key element of the Settlement of

   which this release is a part.

           2.          Consideration

           2.1         In connection with the Settlement of the Action, the Settling Defendants shall

   cause insurers to make a cash payment of $50,000,000 to DaVita (the “Settlement Payment”)

   in the manner described in ¶2.3. In addition, within forty-five (45) days after the Final

   Approval Order for the proposed Settlement is entered by the Court, DaVita Inc.’s Board of

   Directors (“Board”) shall adopt and maintain the Corporate Governance Policies set forth in

   ¶2.4 below, which shall remain in effect at least five (5) years. Notwithstanding anything to

   the contrary herein, the Board shall not be restricted from acting as necessary in order to

   discharge its fiduciary duties, subject to the limitations and restrictions imposed by the Order

   of the Court approving this Settlement.

           2.2         DaVita acknowledges and agrees that the Settlement Payment and

   implementation of the Corporate Governance Policies set forth in ¶2.4 below confer

                                                   - 12 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 13 of 33 PageID #: 1133




   substantial benefits upon DaVita and its stockholders. DaVita acknowledges that the

   commencement, prosecution, and settlement of the Action were material and the

   precipitating factors in the Company’s ability to receive the Settlement Payment and in the

   Board’s decision to adopt, implement, and maintain the Corporate Governance Policies set

   forth in ¶2.4 below.

           2.3         The Settlement Payment shall be paid into an interest-bearing escrow account

   (“Escrow Account”) within fifteen (15) business days of the Court’s entry of the Preliminary

   Approval Order described in ¶3.1 below. The Escrow Account shall be controlled by an

   agreed upon representative of Plaintiffs and of the Settling Defendants on terms to be agreed

   to in an escrow agreement governing the Escrow Account. The Escrow Account shall be

   held at Citi Private Bank and established with DaVita’s tax identification number. Within

   fifteen (15) business days after entry of the Final Approval Order by the Court, the funds

   remaining in the Escrow Account including interest thereon and after payment of the Fee and

   Expense Amount (as defined in ¶5.1) shall be released to DaVita notwithstanding the

   existence of any timely filed objections to the Final Approval Order, or potential for appeal

   therefrom, or collateral attack on the Settlement or any part thereof, subject to DaVita’s

   obligation to make appropriate refunds or repayments if, as a result of any appeal and/or

   further proceedings on remand, or successful collateral attack, approval of the Settlement is

   denied or overturned.

           2.4         The Corporate Governance Policies:

           Within forty five (45) days of issuance of an order approving the settlement by the

   United States District Court for the District of Delaware, DaVita Inc.’s (“DaVita” or the

   “Company”) Board of Directors (“Board”) shall adopt resolutions and amend committee

   Charters and/or its Corporate Governance Guidelines and/or applicable corporate policies to

                                                  - 13 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 14 of 33 PageID #: 1134




   ensure adherence to the following Corporate Governance Reforms, which shall remain in

   effect for no less than five (5) years. Notwithstanding anything to the contrary herein, the

   Board shall not be restricted from acting as necessary in order to discharge its fiduciary

   duties, subject to the limitations and restrictions imposed by the Order of the Court

   approving this Settlement.

           DaVita acknowledges and agrees that Plaintiffs City of Warren Police and Fire

   Retirement System and Charles Blackburn (“Derivative Plaintiffs”) were a precipitating and

   material factor in the adoption and implementation of the Corporate Governance Reforms set

   forth herein.

   1.      ACTIONS TAKEN SINCE THE DERIVATIVE ACTION WAS
           COMMENCED

           Changes to Board Composition - Resignation of Certain Directors. Three of the

   Company’s long-term directors have resigned. These Director resignations include: Kent J.

   Thiry (served since 1999); Peter T. Grauer (served since 1994), and Dr. William M. Roper

   (served since 2001).

   2.      DIRECTOR TENURE AND BOARD REFRESHMENT

           At the time of filing this lawsuit, the range of tenure for the directors was 22 years to

   less than one year, with four of the directors with a tenure over fifteen years. Based on

   discussion with Plaintiffs’ counsel, the Board agreed to adopt corporate governance

   guidelines that require the average tenure of the independent members of the Board of

   Directors as calculated on July 1 of each year to be no longer than twelve (12) years. The

   average shall be determined by adding the tenure of each independent director and dividing

   the result by the number of independent directors. The term of a Director serving less than

   one year shall be determined by dividing the number of months such Director has been on

   the DaVita Board by twelve (12). Starting in 2021, to the extent that the DaVita Board
                                           - 14 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 15 of 33 PageID #: 1135




   determines to decide to add new members to the DaVita Board as set forth above in this

   paragraph, any such new director shall be identified, screened and appointed or nominated to

   the DaVita Board pursuant to the procedure set forth below:

           (a)         The Chair of the Nominating and Governance Committee (“N&G

                       Chair”) shall establish an objective set of criteria to be utilized in

                       conducting the board search process detailed herein (“Board Search

                       Criteria”). In developing the Board Search Criteria, the N&G Chair

                       will consider feedback received from shareholders over the course of

                       the Company’s shareholder outreach throughout the year and any

                       other feedback received from any shareholder as appropriate;

           (b)         The N&G Chair shall provide Plaintiffs’ corporate governance expert

                       the proposed Board Search Criteria in advance of starting the board

                       director search to receive comments and feedback, which shall be

                       incorporated as the Nominating & Governance Committee deems

                       appropriate in its business judgment, into the Board Search Criteria.

                       Disputes regarding the appropriateness of any Board Search Criteria

                       shall be promptly resolved via binding mediation before the

                       Honorable Layn R. Phillips;

           (c)         A pool of prospective candidates will be developed by the Company

                       with reference to the Board Search Criteria. An appropriate review,

                       including background information and interviews of prospective

                       candidates, shall be conducted with respect to all candidates

                       identified through this process who express their consent to being

                       considered and to serving as a director. No fewer than three (3)

                                                   - 15 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 16 of 33 PageID #: 1136




                       qualified candidates shall be sent to the Nominating and Governance

                       Committee for review. If the combined gender and ethnic/racial

                       diversity of the Board falls below 50%, then at least two (2) of these

                       candidates shall be members of an underrepresented group, thereby

                       ensuring that members of the populations underrepresented on the

                       Board are considered for nomination to the DaVita Board.

           (d)         After considering the candidates submitted for review, if the

                       Nominating and Governance Committee identifies any candidates to

                       move forward to the Board for further consideration, it shall identify

                       at least two (2) candidates from those submitted for review for

                       consideration by the Board, based on the business judgment of the

                       Nominating and Governance Committee’s members considering the

                       information provided by the Plaintiffs’ corporate governance expert

                       in Section (b) above.

           (e)         Once the candidates are identified by the Nominating and

                       Governance Committee, the Board shall, subject to its business

                       judgment and Section 2(f), decide which candidate(s) to nominate for

                       election to the Board or, if no shareholders’ meeting is scheduled in

                       the next 90 days, the Board shall elect the candidate(s) to fill any

                       Board vacancies until such meeting is held and the candidate(s) can

                       be nominated for election by shareholders.

           (f)         In the event the Board decides that no candidate should be nominated

                       via the process detailed in paragraphs (a)-(e) above, the process shall



                                                   - 16 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 17 of 33 PageID #: 1137




                       be repeated for any director position sought to be filled pursuant

                       thereto.

           (g)         If a director appointed to the Board through the process detailed in

                       paragraphs (a)-(e) above is no longer able to serve on the Board, the

                       process described above shall be repeated for the selection of a

                       replacement director.

           (h)         The parties agree the director tenure and board refreshment process

                       and procedures set forth above will result in the addition of no less

                       than one new member to the Board during the term of this Agreement

                       and, as a result, the Company shall add at least one new member to

                       the Board prior to the Company’s Annual Stockholder Meeting in

                       2025.

   3.      CLAWBACK POLICY

           Clawbacks reduce financial misreporting and significantly improve the integrity of

   financial reporting, thereby enhancing shareholder value. The Company shall implement a

   claw-back policy that includes the following:

           (a)         A provision requiring the Company to “claw-back” incentive-based

           compensation paid to the Company’s CEO or CFO in the event of a material

           accounting restatement of the Company’s financial statements due to the

           material noncompliance of the Company with any financial reporting

           requirement under federal and/or state securities laws. The amount to be

           recouped pursuant to this provision shall be calculated as the excess amount

           of incentive-based compensation paid to such officer during the one-year

           period preceding the date the applicable financial statement restatement is

                                                  - 17 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 18 of 33 PageID #: 1138




           disclosed (the “Covered Period”) on the basis of the erroneous results over

           the amount of incentive-based compensation such officer would have

           received during the Covered Period had the financial results been properly

           reported;

           (b)         A provision authorizing the Board to exercise discretion to “claw-

           back” incentive-based compensation paid to any of the Company’s NEOs in

           the event of a material accounting restatement of the Company’s financial

           statements due to the material noncompliance of the Company with any

           financial reporting requirement under federal and/or state securities laws.

           The amount to be recouped pursuant to this provision shall not exceed the

           excess amount of incentive-based compensation paid to such officer during

           the Covered Period on the basis of the erroneous results over the amount of

           incentive-based compensation such officer would have received during the

           Covered Period had the financial results been properly reported;

           (c)         A provision authorizing the Company to exercise discretion to “claw-

           back” incentive-based compensation paid to any of the Company’s

           employees whose position is equivalent to or above a senior vice president in

           the Company’s domestic business (a “Covered Employee”) in the event of

           his or her “Significant Misconduct” (defined as a material violation of

           applicable law or significant Company policy by such Covered Employee

           that would have rendered him or her ineligible for an annual bonus or long-

           term incentive compensation program award in that program year or

           subsequent program years). To the extent that a Covered Employee is

           determined by the Company to have been involved in any Significant

                                                  - 18 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 19 of 33 PageID #: 1139




           Misconduct, such Covered Employee shall be at risk of recoupment of an

           amount equivalent to up to three years of his or her annual incentive

           compensation for a period of three years from the date of the Significant

           Misconduct; and,

           (d)         Any amounts clawed-back pursuant to paragraphs (a)-(c) above shall

           be repaid within twelve (12) months of the determination that such

           recoupment is required and shall be net of any unreturnable taxes.

   4.      NON-EXECUTIVE CHAIR OF THE BOARD

           For at least four years from the execution of this Agreement, the DaVita Board shall

   have a Non-Executive Chair. Toward this end, the DaVita Board shall include a provision in

   the Company’s Corporate Governance Guidelines which requires that, beginning on June 1,

   2021, the Chair of the Board shall be an independent director. The position of Chair shall

   not be held by an executive officer, including the Chief Executive Officer of DaVita.

   5.      POLICY ON POLITICAL AND LOBBYING EXPENDITURES

           A.          The Company shall publish its Policy Related to Political and Lobbying

   Expenditures (“Policy”), which shall include the following provisions relevant to political

   lobbying:

           1.          The Board shall have oversight of the Company’s lobbying expenditures or

           activities, which are conducted solely for promoting the long-term commercial,

           environmental, social and governance interests of the Company and/or promoting the

           interests of our patients and the Company, and aligns with the public policy goals of

           the Company;

           2.          Material breaches of the Policy that are reported to the Government Affairs

           team or senior management will be reported to the Board of Directors;

                                                  - 19 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 20 of 33 PageID #: 1140




           3.          The Board shall have oversight of the Policy, including lobbying spending as

           it relates to the long-term commercial, environmental, social and governance

           interests of the Company, its patients and its stockholders;

           4.          Lobbying expenditures are made without regard for the personal political

           preferences of the Company executives, including its directors and/or officers.

           B.          The Company shall publish its Policy, which shall include the following

   provisions related to political expenditures:

           1.          The Company’s lobbying and political expenditures are focused on

           promoting the long-term commercial, environmental, social and governance interests

           of the Company and/or promoting the interests of our patients, and align with the

           public policy goals of the Company;

           2.          The Company does not pressure or coerce employees to make personal

           political expenditures or take any retaliatory action against employees who do not;

           3.          The Company’s political spending is made without regard for the personal

           political preferences of the Company executives, including its directors and/or

           officers;

           4.          Material breaches of the Policy that are reported to the Government Affairs

           team or senior management will be reported to the Board of Directors;

           5.          The Board shall have oversight of the Policy, including political spending as

           it relates to the long-term commercial, environmental, social and governance

           interests of the Company, its patients, and its stockholders.

           C.          The Company shall provide easy access to the publicly available information

   by including links on its website to the following (as directly to the information as practical):



                                                   - 20 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 21 of 33 PageID #: 1141




           6.          DaVita Political Action Committee (“DaPAC”), disbursements which are

           reported on the Federal Election Commission’s website;

           7.          Federal and State lobbying reports;

           8.          Applicable state level campaign finance reports.

           D.          The full Board, rather than a Public Policy Committee, shall oversee public

   policy priorities and advocacy efforts, including related expenditures.

           E.          The Company shall post a report updated semi-annually that includes the

   following (“Report”):

           9.          Links (as directly to the information as practical) to the federal and state

           disclosure forms describing the amount contributed by DaVita (or any entity owned

           or operated by DaVita such as DaPAC) to political parties, candidates or other

           entities;

           10.         List of the top five trade associations to whom DaVita pays funds, explaining

           that “DaVita contributes to trade associations that may engage in lobbying activities

           on the Company’s behalf to advance the public policy interests of the Company, its

           patients, teammates and stockholders. The top five trade associations to which we

           contribute are: . . .”;

           11.         An explanation of the reason for DaVita’s contributions and the long-term

           policies described herein which are supported by the top ten contributions identified

           in Section E(1), with the link (as directly to the information as practical) adjacent to

           the explanation;

           12.         A high level description of DaVita’s position on key policy priorities to help

           ensure that related positions are within the scope of the Company’s business and in

           the best interests of the Company and its stockholders (e.g. “Our lobbying efforts are

                                                   - 21 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 22 of 33 PageID #: 1142




           intended to, among other things, help effectuate the Company’s policy priorities with

           respect to end state renal disease (ESRD) reimbursement, eligibility criteria and

           network adequacy.”);

           F.          The Company will post the Policy and Report in a conspicuous place on the

   DaVita.com website for easy accessibility.

   6.      DIRECTOR INDEPENDENCE

           The Board shall ensure that at least two-thirds (66.67%) of the members of the Board

   shall be “independent” directors, as defined by the New York Stock Exchange requirements.

   To be deemed independent in any calendar year for this purpose, a director must also satisfy

   the following standards:

           (a)         The director is not, and has not been within the last four (4) calendar

           years, an employee of the Company or one of its wholly-owned subsidiaries

           and an “immediate family member” (as defined in NYSE Listed Company

           Manual Section 303A.02) of the director is not, and has not been within the

           last four (4) calendar years, an executive officer as defined in Rule 3b-7 of

           the Exchange Act, (an “Exchange Act Executive Officer”) of the Company;

           (b)         During the current calendar year or any of the three (3) immediately

           preceding calendar years, the director has not been paid by the Company

           more than $120,000 in compensation for services, other than for services

           rendered as a director;

           (c)         The director is not employed as an Exchange Act Executive Officer

           of another public company on whose board of directors any of DaVita’s

           current Exchange Act Executive Officers serve.



                                                   - 22 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 23 of 33 PageID #: 1143




            3.         Settlement Procedures

            3.1        After execution of this Stipulation, Lead Plaintiff shall submit the Stipulation

   together with its Exhibits to the Court and shall move for entry of an order substantially in

   the form of Exhibit A hereto (the “Preliminary Approval Order”), requesting, among other

   things, the preliminary approval of the Settlement set forth in the Stipulation, and approval

   for the filing and publication of the Settlement Notice, substantially in the forms attached

   hereto as Exhibits A-1 (“Notice”) and A-2 (“Summary Notice”; the Notice and Summary

   Notice collectively, the “Settlement Notice”), which shall include the general terms of the

   Settlement set forth in the Stipulation and the date of the Settlement Hearing as described

   below.

            3.2        Within five (5) business days of the issuance by the Court of an Order

   preliminarily approving the Settlement, DaVita shall cause the Stipulation and Notice to be

   furnished to the Securities and Exchange Commission via a Form 8-K, shall publish the

   Summary Notice for one day in Investors’ Business Daily, and shall post the Stipulation and

   Notice on DaVita’s website at https://investors.davita.com/ such that visitors to the

   “Investors” section of the website, until entry of the Final Approval Order, will readily find a

   hyperlink to the Notice. The Company shall pay for reasonable costs, if any, of providing

   reasonable notice of the Settlement, in the form approved by the Court.

            3.3        Lead Plaintiff will also request that forty-five (45) calendar days after the

   Settlement Notice is disseminated, the Court hold a hearing (the “Settlement Hearing”) to

   consider and determine whether the Final Approval Order and the Judgment, substantially in

   the forms of Exhibits B and C hereto, should be entered: (a) approving the terms of the

   Settlement as fair, reasonable and adequate; and (b) dismissing with prejudice the Action

   against the Settling Defendants.

                                                    - 23 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 24 of 33 PageID #: 1144




           3.4         Pending the Effective Date, all proceedings and discovery in the Action shall

   be stayed except as otherwise provided herein, and the Settling Parties shall not file or

   prosecute any other Action or proceedings relating to the claims asserted in the Action.

           4.          Releases

           4.1         Upon the Effective Date, DaVita, each of DaVita’s stockholders and the Lead

   Plaintiff (acting on their own behalf and derivatively on behalf of DaVita), for good and

   sufficient consideration, the receipt and adequacy of which is hereby acknowledged, shall be

   deemed to have, and by operation of law and the Judgment shall have, fully, finally, and

   forever compromised, settled, released, resolved, relinquished, waived and discharged and

   dismissed with prejudice each and every Released Claim (including Unknown Claims)

   against the Released Persons.

           4.2         Upon the Effective Date, each of the Released Persons and the Related

   Parties, for good and sufficient consideration, the receipt and adequacy of which is hereby

   acknowledged, shall be deemed to have, and by operation of the Judgment shall have, fully,

   finally, and forever released, relinquished and discharged each and all of Plaintiffs and

   Plaintiffs’ Counsel and all current DaVita stockholders (solely in their capacity as DaVita

   stockholders) from all claims (including Unknown Claims) arising out of, relating to, or in

   connection with the institution, prosecution, assertion, settlement or resolution of the Action

   or the Released Claims. Nothing herein shall in any way impair or restrict the rights of any

   Settling Party to enforce the terms of the Stipulation.

           5.          Lead Plaintiff’s Counsel’s Separately Negotiated Attorneys’
                       Fees and Expenses

           5.1         After negotiating the principal terms of the Settlement, counsel for Lead

   Plaintiff and DaVita, acting by and through its counsel, with the assistance of Judge Phillips,

   separately negotiated the attorneys’ fees and expenses the Company would pay to Plaintiffs’
                                               - 24 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 25 of 33 PageID #: 1145




   Counsel based on the substantial benefits conferred upon DaVita by the Settlement. In light

   of the substantial benefits conferred by Plaintiffs’ Counsel’s efforts, DaVita, acting by and

   through its Board of Directors, has agreed to pay $15,000,000 in attorneys’ fees and

   expenses, subject to Court approval (the “Fee and Expense Amount”). The Settling Parties

   acknowledge and agree that any Fee and Expense Amount the Court awards to Plaintiffs’

   Counsel shall be paid solely from the Settlement Payment, and that none of DaVita or the

   Settling Defendants or the Related Parties shall have any separate responsibility therefor.

           5.2         Upon final approval by the Court, the Fee and Expense Amount shall be paid

   from the Escrow Account to Robbins Geller Rudman & Dowd LLP, as receiving agent for

   Plaintiffs’ Counsel, within five (5) calendar days after entry of the Final Approval Order by

   the Court, notwithstanding the existence of any timely filed objections thereto, or potential

   for appeal therefrom, or collateral attack on the Settlement or any part thereof, subject to

   Plaintiffs’ Counsel’s several obligation to make appropriate refunds or repayments if, and

   when, as a result of any appeal and/or further proceedings on remand, or successful collateral

   attack, approval of the Settlement is denied or overturned. Neither DaVita nor any other

   Released Persons shall have any obligations with respect to Plaintiffs’ Counsel’s fees and/or

   expenses beyond the Fee and Expense Amount which shall be paid solely from the Escrow

   Account.

           5.3         Neither DaVita nor the Settling Defendants shall have any responsibility or

   liability whatsoever with respect to the allocation of the attorneys’ fees awarded in this

   matter among Plaintiffs’ Counsel, or any other individual or entity asserting a right to

   recover any portion of the attorneys’ fees awarded. Any dispute regarding any allocation of

   fees or expenses among Plaintiffs’ Counsel shall have no effect on the Settlement.



                                                  - 25 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 26 of 33 PageID #: 1146




           6.          Conditions of Settlement; Effect of Disapproval, Cancellation
                       or Termination

           6.1         The Effective Date shall be conditioned on the occurrence of all of the

   following events:

                       (a)    the DaVita Board of Directors has approved the Settlement and each

   of its terms, including the separately negotiated Fee and Expense Amount;

                       (b)    the Court has entered the Final Approval Order and Judgment,

   substantially in the forms of Exhibits B and C attached hereto; and

                       (c)    the Judgment has become Final.

           6.2         If any of the conditions specified in ¶6.1 are not met, then the Stipulation of

   Settlement shall be canceled and terminated subject to the provisions of ¶¶6.2 and 6.3, unless

   counsel for the Settling Parties mutually agree in writing to proceed with a renewed,

   alternative, or modified Stipulation and submit it for Court approval. If for any reason the

   Effective Date does not occur, or if this Stipulation is terminated, or is cancelled, or

   otherwise fails to become effective for any reason:

                       (a)    The Settling Parties, Released Persons and Related Parties shall be

   restored to their respective positions that existed immediately prior to July 15, 2020;

                       (b)    All negotiations, proceedings, documents prepared and statements

   made in connection with this Stipulation shall be without prejudice to the Settling Parties,

   shall not be deemed or construed to be an admission by a Settling Party of any act, matter, or

   proposition and shall not be used in any manner for any purpose (other than to enforce the

   terms remaining in effect) in any subsequent proceeding in the Action or in any other action

   or proceeding; and




                                                   - 26 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 27 of 33 PageID #: 1147




                       (c)    The terms and provisions of the Stipulation, with the exception of the

   provisions of ¶5.2 and ¶6.2 shall have no further force and effect with respect to the Settling

   Parties and shall not be used in the Action or in any other proceeding for any purpose, and

   any judgment or orders entered by the Court in accordance with the terms of the Stipulation

   shall be treated as vacated, nunc pro tunc.

                       (d)    The appropriate respective amounts of the Settlement Payment

   including interest thereon shall be returned within fifteen (15) business days to the entities

   contributing to the Settlement Payment.

           6.3         No order of the Court or modification or reversal on appeal of any order of

   the Court concerning the amount of attorneys’ fees, costs, expenses and interest awarded by

   the Court to Lead Plaintiff’s Counsel shall constitute grounds for cancellation or termination

   of the Stipulation, affect the enforceability of the Stipulation, or delay or preclude the

   Judgment from becoming Final.

           7.          Miscellaneous Provisions

           7.1         The Settling Parties (a) acknowledge that it is their intent to consummate the

   terms and conditions of this Stipulation; and (b) agree to cooperate to the extent reasonably

   necessary to effectuate and implement all terms and conditions of the Stipulation and to

   exercise their best efforts to accomplish the foregoing terms and conditions of the

   Stipulation.

           7.2         The Settling Parties intend this Settlement to be a final and complete

   resolution of all Released Claims between Plaintiffs’ and DaVita and its stockholders, on the

   one hand, and the Released Persons, on the other hand. The Settlement compromises claims

   that are contested and shall not be deemed an admission by any Settling Party or Released

   Person as to the merits of any claim, allegation or defense. The Final Approval Order shall

                                                   - 27 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 28 of 33 PageID #: 1148




   contain a finding that during the course of the litigation, the parties and their respective

   counsel at all times complied with the requirements of Rule 11 of the Federal Rules of Civil

   Procedure and all other similar laws. The Settling Parties further agree that the Released

   Claims are being settled voluntarily after consultation with competent legal counsel and an

   experienced mediator.

           7.3         Pending the Effective Date, the Settling Parties agree not to initiate any

   proceedings concerning the Released Claims other than those incident to the settlement

   itself; provided, however, that DaVita and the Settling Defendants may seek to prevent or

   stay any other action or claims brought seeking to assert any Released Claims.

           7.4         Any Settlement documentation, the Settlement, the Stipulation and any act

   performed or document executed pursuant to or in furtherance of any of the foregoing:

   (a) shall not be deemed to be or be offered, attempted to be offered or used in any way by the

   parties as a presumption, a concession or an admission of, or evidence of, any fault,

   wrongdoing or liability of the parties or the validity of any of the claims released in the

   Settlement; and (b) are not intended by the parties to be offered or received as evidence or

   used by any other person in any other actions or proceedings, whether civil, criminal or

   administrative, except as may be necessary to effectuate the Settlement or enforce a party’s

   rights under the Settlement. Neither this Stipulation nor the Settlement shall be admissible in

   any proceeding for any purpose, except to enforce the terms of the Settlement, and except

   that the Released Persons may file or use the Stipulation, the Final Approval Order and/or

   the Judgment in any action that may be brought against them in order to support a defense or

   counterclaim based on principles of res judicata, collateral estoppel, full faith and credit,

   release, good faith settlement, standing, judgment bar or reduction or any other theory of

   claim preclusion or issue preclusion or similar defense or counterclaim.

                                                 - 28 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 29 of 33 PageID #: 1149




           7.5         This Stipulation shall survive any Change of Control of the Company,

   regardless of the effect a change in control will otherwise have on the litigation, including on

   the Corporate Governance Provisions provided for herein. For purposes of this Paragraph,

   “Change of Control” means the sale of all or substantially all the assets of the Company; any

   merger, consolidation or acquisition of the Company with, by or into another corporation,

   entity or person; or any change in the ownership of more than fifty percent (50%) of the

   voting capital stock of the Company in one or more related transactions.

           7.6         All agreements made and orders entered during the course of the Action

   relating to the confidentiality of information or sealing of documents shall survive this

   Stipulation and the Judgment.

           7.7         All Exhibits to this Stipulation are material and integral parts hereof and are

   fully incorporated herein by this reference. Notwithstanding the foregoing, in the event there

   exists a conflict or inconsistency between the terms of this Stipulation and the terms of any

   exhibit attached hereto, the terms of the Stipulation shall prevail.

           7.8         This Stipulation may be amended or modified only by a written instrument

   signed by or on behalf of all Settling Parties or their respective successors-in-interest.

           7.9         This Stipulation and the Exhibits attached hereto constitute the entire

   agreement among the Settling Parties and no representations, warranties or inducements have

   been made to any Settling Party concerning the Stipulation and/or any of its Exhibits, other

   than the representations, warranties and covenants contained and memorialized in such

   documents. The Stipulation supersedes and replaces any prior or contemporaneous writing,

   statement or understanding pertaining to the Action and no parol or other evidence may be

   offered to explain, construe, contradict or clarify its terms, the intent of the Settling Parties or

   their counsel, or the circumstances under which the Stipulation was made or executed. It is

                                                   - 29 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 30 of 33 PageID #: 1150




   understood by the Settling Parties that, except for matters expressly represented herein, the

   facts or law with respect to which this Stipulation is entered into may turn out to be other

   than or different from the facts now known to each party or believed by such party to be true;

   each party therefore expressly assumes the risk of facts or law turning out to be different, and

   agrees that this Stipulation shall be in all respects effective and not subject to termination by

   reason of any such different facts or law.

           7.10        Except as otherwise expressly provided herein, all parties, including all

   Settling Defendants, their counsel, DaVita and its counsel, and Plaintiffs’ and Plaintiffs’

   Counsel, shall bear their own fees, costs, and expenses.

           7.11        Counsel for the Settling Parties are expressly authorized by their respective

   clients to take all appropriate action required or permitted to be taken pursuant to the

   Stipulation to effectuate its terms and conditions.

           7.12        Lead Plaintiff represents and warrants it has not assigned or transferred, or

   attempted to assign or transfer, to any Person any Released Claim or any portion thereof or

   interest therein.

           7.13        Each counsel or other Person executing this Stipulation or any of its Exhibits

   on behalf of any party hereto hereby warrants that such Person has the full authority to do so.

           7.14        Any failure by any party to this Stipulation to insist upon the strict

   performance by any other party of any of the provisions of the Stipulation shall not be

   deemed a waiver of any of the provisions, and such party, notwithstanding such failure, shall

   have the right thereafter to insist upon the strict performance of any and all of the provisions

   of the Stipulation to be performed by such other party.

           7.15        The Stipulation and Exhibits may be executed in one or more counterparts. A

   faxed or PDF signature shall be deemed an original signature for purposes of this Stipulation.

                                                   - 30 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 31 of 33 PageID #: 1151




   All executed counterparts including facsimile and/or PDF counterparts shall be deemed to be

   one and the same instrument. A complete set of counterparts, either originally executed or

   copies thereof, shall be filed with the Court.

           7.16        This Stipulation shall be binding upon, and inure to the benefit of, the Settling

   Parties and their respective successors, assigns, heirs, spouses, marital communities,

   executors, administrators, trustees in bankruptcy and legal representatives.

           7.17        Without affecting the finality of the Judgment entered in accordance with this

   Stipulation, the Court shall retain jurisdiction with respect to implementation and

   enforcement of the terms of the Stipulation, the Final Approval Order, and the Judgment, and

   the Settling Parties hereto submit to the jurisdiction of the Court for purposes of

   implementing and enforcing the Settlement embodied in the Stipulation, the Final Approval

   Order, and the Judgment and for matters arising out of, concerning or relating thereto.

           7.18        This Stipulation and the Exhibits hereto shall be considered to have been

   negotiated, executed and delivered, and to be wholly performed, in the State of Delaware,

   and the rights and obligations of the Settling Parties to the Stipulation shall be construed and

   enforced in accordance with, and governed by, the internal substantive laws of the State of

   Delaware without giving effect to Delaware’s choice-of-law principles.

           7.19        For the avoidance of doubt, each of the Related Parties is an intended third-

   party beneficiary of the relevant Releases in this Stipulation and has standing to enforce the

   relevant Releases in this Stipulation and may file this Stipulation and/or the Judgment from

   this Action in any other action that may be brought against them in order to support a

   defense or counterclaim based on principles of res judicata, collateral estoppel, full faith and

   credit, release, good faith settlement, standing, judgment bar reduction, or any other theory

   of claim preclusion or issue preclusion or similar defense or counterclaim.

                                                    - 31 -
   4838-3766-3171.v6
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 32 of 33 PageID #: 1152
Case 1:17-cv-00152-MPT Document 78 Filed 10/23/20 Page 33 of 33 PageID #: 1153
